Citation Nr: 0900673	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
2002 for assignment of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD), to include on the 
basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than August 21, 
2002 for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on the basis of CUE.


(The motion under 38 U.S.C.A. § 7111 (West 2002) for revision 
or reversal of the Board's March 1987 to deny service 
connection for a psychiatric disorder that included PTSD, 
based on CUE, is a Board original jurisdiction issue, and is 
addressed in a separate Board decision to be issued 
concurrently.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and M.S.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted a 70 percent disability 
rating for the service-connected PTSD and a TDIU, both 
effective as of August 21, 2002.  The veteran expressed 
disagreement with the respective effective dates and 
perfected a substantive appeal.

In August 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while in St. Petersburg, Florida.  A transcript of the 
hearing has been associated with the veteran's claims file.

When the case was previously before the Board in March 2008, 
the Board remanded the issues of entitlement to an earlier 
effective date for a 70 percent PTSD disability rating and 
for a TDIU for the RO to consider the ancillary questions of 
CUE in earlier RO rating decisions.  That development has 
been completed, and the case has been returned to the Board 
for further consideration of the veteran's appeal on the 
effective date issues.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a January 1984 
rating decision; after the veteran filed his notice of 
disagreement in July 1984, the RO issued a July 1984 denial 
letter confirming and continuing the January 1984 rating 
decision denial, and a September 1984 statement of the case; 
the veteran did not thereafter perfect an appeal within one 
year of notice of a rating decision or within 60 days of 
issuance of a supplemental statement of the case. 

2.  The January 1984, July 1984, and September 1984 denials 
of service connection for PTSD were supported by the evidence 
then of record and were not undebatably erroneous; and did 
not include factual or legal error that manifestly would have 
changed the outcome of any of the decisions.  

3.  An October 1985 denial of service connection for PTSD was 
appealed to the Board, and was subsumed in a March 1987 Board 
decision.

4.  In an unappealed June 1996 rating decision, the RO 
granted service connection for PTSD, effective February 21, 
1991, and assigned a 50 percent initial disability rating, 
effective February 21, 1991. 

5.  The veteran has not alleged specific errors of fact or 
law in the June 1996 rating decision assignment of effective 
date for service connection or effective date for the 50 
percent initial disability rating for PTSD. 

6.  The veteran's claim for an increased rating for PTSD and 
claim for a TDIU was received by VA on August 21, 2002.

7.  From the competent evidence of record, it is factually 
ascertainable that an increase in the veteran's PTSD 
disability, to a 70 percent level, had occurred by August 21, 
2001. 

8.  From the competent evidence of record, it is factually 
ascertainable that the veteran was unemployable due to 
service-connected disabilities on August 21, 2001.


CONCLUSIONS OF LAW

1.  The January 1984 and July 1984 denials of service 
connection for PTSD became final decisions.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  The January 1984, July 1984, and September 1984 denials 
of service connection for PTSD were not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.105 (2008).

3.  The November 1985 rating decision denial of service 
connection for PTSD was subsumed in a March 1987 Board 
decision denying service connection for a psychiatric 
disorder, including PTSD.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1104 (2008).

4.   The March 1987 Board decision denying service connection 
for PTSD was final when issued.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2008).

5.  The June 1996 rating decision assignment of effective 
date of February 21, 1991 for the grant of service connection 
for PTSD, and assignment of initial disability rating of 50 
percent for service-connected PTSD, became a final decision.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

6.  The criteria for an earlier effective date of August 21, 
2001, for the grant of a 70 percent disability rating for 
service-connected PTSD, have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.105, 
3.400, 4.130, Diagnostic Code 9411 (2008).

7.  The criteria for an earlier effective date of August 21, 
2001, for the grant of a TDIU, have been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.105, 3.340, 3.341, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in March and May 2006, prior to its initial 
adjudication of these claims.  The veteran was provided 
notice of the type of evidence necessary to establish an 
effective date, and the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the veteran's assertions of CUE with prior VA 
decisions, the Board remanded the earlier effective date 
claims for additional development.  The Board found that the 
veteran's assertions during the appeal of CUE as a theory of 
entitlement to earlier effective date were inextricably 
intertwined with the pending earlier effective date claims, 
and needed to be addressed in the first instance by the RO.  
In April 2008, the RO issued a rating decision addressing the 
veteran's contentions of CUE in 1984 rating decisions.  The 
veteran has submitted argument, but has not submitted 
additional evidence in support of his CUE contentions, and 
the Board finds no prejudice with adjudicating his claims for 
earlier effective date, including addressing the question of 
whether an earlier effective date is warranted based on 
allegations of CUE in 1984 adjudications.

The Board also notes that appropriate VA examinations have 
been provided, and service treatment (medical) records, 
Social Security Administration records, and pertinent VA 
medical records have been obtained.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  In correspondence received April 
2006, the veteran stated that the VA has all the medical 
evidence to support his claim and that he had no further 
evidence to submit.  

With regard to the veteran's CUE contentions as the basis for 
an earlier effective date, the VCAA notice and assistance 
requirement does not apply to such requests for review or 
revision of a prior final RO decision on the basis of CUE.  
See Parker v. Principi, 15 Vet. App. 407 (2002).   In claims 
where the law is dispositive, VA is not required to meet the 
duty to notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006) (once there is a relevant final decision on an 
issue, there cannot be a "freestanding claim" for an earlier 
effective date); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.  In sum, the Board is satisfied that that 
any procedural errors in the originating agency's development 
and consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Clear and Unmistakable Error

Pursuant to 38 C.F.R. § 3.104(a) (2008), "[a] decision of a 
duly constituted rating agency ... shall be final and binding 
... based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error (CUE) in its decision pursuant 
to 38 C.F.R. § 3.105.  Under 38 C.F.R. 
§ 3.105(a), a prior decision must be reversed or amended 
"[w]here evidence establishes [CUE]."

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has held that there is 
a three-pronged test to determine whether CUE is present in a 
prior determination: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

Earlier Effective Date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The applicable effective date statute and regulations provide 
that the proper effective date for increased rating claims is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  In making this determination, the Board must 
consider all of the evidence of record, regardless when it 
was received, and not limit the evidence considered to a one 
year period prior to receipt of claim for increased rating. 
See Hazan v. Gober, 10 Vet. App. 511, 521 (1997). 

Analysis

The November 2005 rating decision on appeal granted an 
increased schedular rating of 70 percent for service-
connected PTSD and assigned a TDIU, with both being effective 
August 21, 2002, the date of receipt of the veteran's claims 
for increased rating for PTSD and TDIU.  Within one year of 
notice of the November 2005 rating decision, in December 
2005, the veteran disagreed with the effective date assigned 
for the increased schedular rating of 70 percent for service-
connected PTSD and the TDIU.  

The veteran generally contends that the 70 percent rating for 
PTSD and the TDIU should be granted from the time of service 
separation, which was August 1970.  The common threads behind 
the veteran's contentions are, essentially, that his PTSD has 
been present since service separation, and has rendered him 
unemployable from that time.  

In a December 2005 notice of disagreement with the November 
2005 decision, the veteran alternatively contended the 
effective dates should go back to December 31, 1982, when the 
Social Security Administration had rated him permanently 
disabled due to PTSD.  He has also alleged as recently as 
September 2008 that, among other things, proper consideration 
of his claimed combat stressors in prior VA decisions would 
have resulted in him receiving earlier effective dates for 
the decisions on appeal.  Additional contentions are 
addressed below.

Clear and Unmistakable Error

During the current appeal on the issues of entitlement to 
earlier effective dates, the veteran subsequently attempted 
to raise the ancillary allegations of CUE in the 1984 and 
1996 rating decisions as a basis for an earlier effective 
date.  As a preliminary step in considering the veteran's 
earlier effective date claims, the Board will address the 
inextricably intertwined matter of CUE in 1984 VA 
adjudications that has been raised by the veteran.  The 
veteran has disagreed with past RO determinations that he 
contends relate to this PTSD and a TDIU effective dates, to 
include those decisions that denied service connection for 
PTSD in January, July, and September 1984.  The veteran did 
not perfect an appeal as to either the 1984 adjudications. 

Historically, the veteran first expressed disagreement with 
the January 1984 decision in correspondence received July 
1984.  The additional July and September 1984 adjudications 
addressing the veteran's PTSD claim essentially just 
confirmed and continued the January 1984 rating determination 
that had already been made at that time.  Following the 
veteran's July 1984 notice of disagreement, a September 1984 
statement of the case continued the denial of service 
connection for PTSD.  Notice of this decision was mailed to 
the veteran on September 14, 1984; and, following request for 
and grant of extension of time to file a substantive appeal, 
and following issuance of a supplemental statement of the 
case, the veteran still did not file a timely VA Form 9 
(substantive appeal) or equivalent document to perfect his 
appeal.  He did not submit a writing that expressed a desire 
to appeal within either one year of notice of the 1984 
adjudications or within 60 days of issuance of the 
supplemental statement of the case.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200 & 20.202.  Accordingly, the 1984 
adjudications became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The decision can only be 
reconsidered on the basis of CUE.  38 C.F.R. §§ 3.104(a) & 
3.105.

After a review of the evidence that was of record at the time 
of the January 1984 rating decision, and July 1984 and 
September 1984 readjudications, the Board finds that the 
January 1984, July 1984, and September 1984 RO denials of 
service connection for PTSD were supported by the evidence 
then of record, and did not include factual or legal error 
that manifestly would have changed the outcome of any of the 
decisions.  The 1984 RO adjudications found an absence of a 
psychiatric (nervous) disorder during service, or treatment 
for such disability following service separation, and a VA 
psychiatric examination report that concluded with a (non-
post-traumatic stress syndrome or non-PTSD) diagnosis of a 
psychophysiological reaction.  The January 1984 rating 
decision noted that the veteran's Vietnam service, but did 
not make a finding of verified in-service stressful event.  
The evidence at the time of each of the 1984 RO adjudications 
did not include a diagnosis of PTSD.  In addition, there was 
no competent medical evidence of record at the time of any of 
the 1984 adjudications that related the psychiatric disorders 
first diagnosed after service to the veteran's active duty 
service.  

For these reasons, the Board finds that the January 1984, 
July 1984, and September 1984 denials of service connection 
for PTSD were not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Because there was no 
CUE in any of the 1984 RO adjudication denials of service 
connection for PTSD, these decisions became final.   

Subsequently, in October 1985, the veteran filed a claim to 
reopen service connection for PTSD.  The claim was 
adjudicated by the RO in November 1985.  After a properly 
perfected appeal, this claim was denied by Board decision of 
March 1987. 

When the Board affirms a decision of an RO, the RO 
determination "is subsumed by the final appellate decision" 
pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is 
that, as a matter of law, no claim of CUE can exist with 
respect to that RO decision.  See 38 C.F.R. § 20.1104; 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. 
West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 
Vet. App. 526, 528 (1997).  Applying this law to the facts of 
this case, the November 1985 rating decision is clearly 
subsumed by the March 1987 Board decision.

The March 1987 Board decision that denied service connection 
for a psychiatric disorder that included PTSD was final when 
issued.  See 38 C.F.R. § 20.1100.  (As discussed in the 
introduction, the matter of CUE with the March 1987 Board 
decision has been addressed in a separate Board decision.)

Following reopening of the veteran's claim by Board decision 
of November 1995, the RO subsequently granted service 
connection for PTSD by rating decision of June 1996.  This 
grant of service connection represented a full grant of the 
benefits sought on appeal by the veteran at that time.  

The veteran has also disagreed with the RO's June 1996 
assignment of effective date for the grant of service 
connection for PTSD, although he has not specifically alleged 
error of law or fact or alleged how such error would have 
manifestly changed the outcome of the 1996 rating decision.  
The veteran has contended generally that he should have had 
an earlier effective date.  The veteran did not perfect an 
appeal as to the June 1996 assignment of effective date.  

The June 1996 rating decision assigned an effective date of 
February 21, 1991 for the grant of service connection for 
PTSD.  The June 1996 rating decision also assigned an initial 
disability rating of 50 percent, and assigned an effective 
date of February 21, 1991 for the 50 percent initial 
disability rating.  In contrast with the veteran's August 
2007 hearing contentions, the record does not include a 
timely filed notice of disagreement with the effective date 
or the assigned disability rating.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200 & 20.201.  Accordingly, the June 1996 
rating decision also became final as to the initial 
disability rating of 50 percent, and the effective date of 
February 21, 1991 for the 50 percent initial disability 
rating.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Subsequently, the veteran's claim for increased rating for 
PTSD and for a TDIU (a type of increased rating) was received 
at the RO on August 21, 2002.  

Any claim of CUE must be pled with specificity.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In this regard, 
the veteran contended in February 2006 that he is entitled to 
an earlier effective date because the federal government lost 
his service records, and that when those records were found 
the VA improperly considered manifestations of his PTSD to be 
part of a non-service-connected disability.  According to the 
veteran, this resulted in him receiving only a 50 percent 
rating in the June 1996 rating decision, even though he was 
essentially unemployable since separation from active duty.  
The veteran then alleged, in August 2007 hearing testimony, 
that he had disagreed "all along" with the effective date 
assigned by the June 1996 rating decision.  He also stated in 
correspondence received in September 2008, that the Board's 
April 1995 decision instructed the RO to reconsider the March 
1987 Board decision in its entirety, inferring this was not 
done in the June 1996 decision.  He further contends that the 
RO's failure "to consider all of the information" or to 
follow the Board's April 1995 instruction "to rate according 
to all the evidence" was CUE.

Upon thorough review of the record, the Board does finds that 
the veteran's general and vague assertions of entitlement to 
a higher rating from the time of service separation do not 
raise a specific claim of CUE with respect to this June 1996 
rating decision.  Such contentions do not include specific 
allegations of error of fact or law, and do not specifically 
allege how any error would have manifestly changed the 
outcome of any of those decisions.  

The Board original jurisdiction issue of motion under 
38 U.S.C.A. § 7111 (West 2002) for revision or reversal of 
the Board's March 1987 to deny service connection for a 
psychiatric disorder that included PTSD, based on CUE, is a 
Board original jurisdiction issue, and is addressed in a 
separate Board decision to be issued concurrently with this 
Board decision.  Regarding his more specific contentions, the 
RO is an inferior tribunal and is without authority to 
reconsider the Board's 1987 decision, as the veteran 
suggests.  See VAOGCPREC 14-95.  

With respect to his contention that this June 1996 rating 
decision did not consider all the manifestations of the 
veteran's disability, the record shows the veteran to be less 
than accurate.  While the rating decision notes the VA 
examiner's explanation of the veteran's symptoms as being 
multi-faceted, the rating decision resolves any doubt in 
favor of the veteran and assigns a rating based on all the 
manifestations of his mental disability.  Lastly, the RO's 
June 1996 grant of service connection represented a full 
grant of the benefit on appeal at that time; therefore, the 
RO cannot be said to have failed to comply with the Board's 
November 1995 remand instructions in any regard.  After 
assessing these contentions, the Board finds that the veteran 
has not alleged specific errors of fact or law in the June 
1996 rating decision, and has not specifically alleged how 
any error would have manifestly changed the outcome; 
therefore, the Board finds that valid CUE claim has not been 
specifically alleged, and cannot be found, with regard to the 
June 1996 rating decision.  

The Court has held that, once there is a relevant final 
decision on an issue, there cannot be a "freestanding claim" 
for an earlier effective date.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  In other words, the veteran is not 
entitled to again raise an earlier effective date claim that 
was established in a prior final decision.  The only means by 
which to potentially obtain an earlier effective date 
following a final denial, such as the January 1984 and June 
1996 RO decisions, or the March 1987 Board decision, would be 
to challenge such denial based on clear and unmistakable 
error (CUE).  Indeed, this was observed by the Court in 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
("[A]bsent a showing of [CUE, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date").


Earlier Effective Date for Assignment of a 70 Percent Rating 
for Service-Connected PTSD

Having addressed the veteran's CUE contentions, the Board now 
turns to the matter of the veteran's effective date claims.  
His formal claims for increased rating and TDIU were received 
on August 21, 2002.  In this case, there was no medical 
evidence submitted by the veteran or otherwise associated 
with the veteran's claims file between the final June 1996 
rating decision and August 21, 2002 receipt of the claims for 
increased rating and TDIU.  The Board has considered all lay 
and medical evidence in determining whether an earlier 
effective date than August 21, 2002 is warranted for a 70 
percent rating for PTSD or for TDIU.

The controlling regulation provides that the effective date 
for an increase in disability is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date; otherwise the effective date is the date of 
receipt of claim.  38 C.F.R. § 3.400(0)(2).  In this case, it 
is necessary to determine whether, sometime between August 
21, 2001 (one year prior to receipt of the claim for 
increased rating and TDIU) and August 21, 2002 (date of 
receipt of the claim for increased rating for PTSD or 
establishment of a TDIU) entitlement to an increased 
disability rating of 70 percent for service-connected PTSD or 
entitlement to a TDIU became factually ascertainable.  

To do so, the rating criteria for these issues must be 
examined.  With respect to PTSD, the veteran contends that he 
was entitled to a 70 percent rating during the period at 
issue.  He does not seek a 100 percent schedular rating.  
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2008).  It is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2008).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  A 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

In addition, regulations state that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a).  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

After a review of all the evidence of record, the Board finds 
that, for the period of claim beginning August 21, 2001, that 
is, for the entire one year period prior to receipt of the 
claim for increased rating on  August 21, 2001, the evidence 
is at least in equipoise on the question of whether the 
veteran's service-connected PTSD manifested occupational and 
social impairment with deficiencies in most areas, as 
required for a 70 percent disability rating under Diagnostic 
Code 9411.  38 C.F.R. § 4.130.  

The Board has reviewed all the evidence of record as it bears 
on this one year period prior to receipt of the  August 21, 
2002 claim for increased rating.  Regarding the history of 
the veteran's psychiatric disability, the March 1996 VA 
psychiatric examination report reflects that the VA examiners 
noted that the veteran's PTSD symptoms were minimal and that 
most of the veteran's problems stem from his personality 
disorder.  They specifically stated that they were giving the 
veteran the benefit of the doubt in assigning a PTSD 
diagnosis.  Notably, the veteran was not working at that time 
and had very poor social relationships.

The veteran was accorded a VA psychiatric examination in 
November 2002.  This examination is most proximate to the 
period under consideration and offers the most meaningful 
review of what the veteran's symptoms might have been like in 
the increased rating period beginning August 21, 2001.  At 
the November 2002 VA psychiatric examination, the veteran 
told the VA psychiatric examiner that he experienced symptoms 
of depression and anxiety, including multiple suicide threats 
since 1983.  The examiner wrote of the veteran's complaints 
of perceived injustices and persecution.  The veteran also 
reported that he had not worked since 1982.

Upon mental status examination in November 2002, the veteran 
was dressed casually but cleanly.  He presented in a highly 
anxious state.  He could not control his behavior, in that he 
would not allow the examiner to direct the interview.  He was 
hyper-verbal and ramble about irrelevant topics.  The VA 
examiner observed tangential, circumstantial, and repetitive 
thought processes.  The veteran was excited and moved to 
tears over his stress level.  He also admitted to auditory 
hallucinations.  The examiner noted that the veteran was 
oriented to person, place and time.  The veteran was unable 
to recollect items given to him and was characterized as 
distractible, with poor attention and concentration.  His 
remote memory was good, however.  He spoke fast and his voice 
was loud and pressured.  He did not have current homicidal or 
suicidal thoughts.  Also incorporated into the mental status 
examination was the veteran's report of just three to four 
hours of sleep per night.  The veteran continued to complain 
of PTSD symptoms, with an exaggerated startle response, 
nightmare, flashbacks, and recurring memories.

Based on these symptoms, the veteran was diagnosed with a 
mood disorder, not otherwise specified; and chronic, delayed 
onset PTSD.  He was assigned a Global Assessment of 
Functioning (GAF) score of 50 for PTSD symptoms.  GAF scores 
are a scale reflecting the "psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A GAF Score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech at times illogical, obscure, or irrelevant), or 
where there is major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work); a GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).

The November 2002 VA examiner concluded that the veteran had 
significant mood disturbance which was seriously impairing, 
to include interfering with communication and affecting his 
ability to maintain emotional stability.  This made him 
hypomanic and agitated during his examination.  He had no 
ability to attend and concentrate, affecting his short-term 
memory.  He was unable to handle stress, making it impossible 
for him t handle work related demands.  However, the VA 
examiner then noted that none of these symptoms were 
attributable to his service-connected PTSD.  He did state 
that the veteran's PTSD was significantly impairing, but 
found his mood disorder to be more impairing.  The VA 
examiner expressed concern about the lack of information 
regarding past depressive episodes or the length of 
hypomanic-type behavior.  The veteran was found to have 
chronic emotional instability that would not likely improve 
significantly.  The veteran was found not to have worked in 
20 years and unlikely to obtain or sustain meaningful 
employment in the future.

Based on the evidence of record, the Board finds that the 
earliest and most probative mental status evidence 
immediately following the period beginning August 21, 2001 
shows that the veteran had psychiatric symptoms that affected 
his ability to function independently, thought and memory 
impairments, difficulty in adapting to stressful 
circumstances such as work, and an inability to maintain 
effective relationships.  

Moving forward, the veteran was accorded an additional VA 
psychiatric examination in April 2005.  He again presented 
with complaints of PTSD related symptoms and reported that he 
had not worked for many years.  He stated that he lived 
alone.  Upon mental status examination, the veteran was 
considered anxious, with a euthymic and anxious affect.  His 
thought process was characterized has having a poverty of 
content, with rambling and tangentiality.  He also exhibited 
paranoia, but showed a thought content appropriate to the 
situation with some perseveration of Vietnam themes.  He was 
not able to perform cognitive testing due increasing anxiety 
during the interview, which ended the interview prematurely.

The examiner at that time assigned a sole diagnosis of PTSD 
and found that that disability was responsible for the 
veteran's inability to work.  He was assigned a GAF score of 
40, reflective of the examiner's clinical assessment.  This 
examination shows that the veteran had continued deficiencies 
in most areas.  The veteran's anxiety and thought problems 
were serious enough to limit his social and occupational 
interactions to the point where he lived alone and had no 
employment.  The Board finds that the clinical findings 
translates to the rating criteria as deficiencies in work and 
family relationships, an inability to adapt to stressful 
circumstances such as work, and an inability to maintain 
effective relationships.

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  
38 C.F.R. § 4.14 (2005).  Nevertheless, "when it is not 
possible to separate the effects of the [service connected 
disability and the non- service connected disability], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service connected condition."  61 Fed. Reg. 
52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

Here, the medical evidence from before and after the period 
under consideration notes a wide range of symptomatology 
attributable to the veteran's PTSD and to non-service 
connected psychiatric conditions.  Reviewing the examinations 
and outpatient records during this period, however, a 
progression of symptoms is shown, with a final determination 
in April 2005 that the veteran's PTSD symptoms are what 
caused the veteran's major functional impairment.  In 
addition, the Board has reviewed outpatient records, to 
include from December 1998, May 2001 and September 2001, and 
notes that the veteran reported increased PTSD related 
symptomatology on those occasions.  

In the context of a history of very poor social 
relationships, suicidal ideations, and unemployment, the 
Board finds that the evidence shows that it is factually 
ascertainable that an increase in the veteran's PTSD 
disability, to a 70 percent level, had occurred by August 21, 
2001.  Resolving doubt in the veteran's favor, the Board 
finds that the veteran's service-connected PTSD manifest 
occupational and social impairment with reduced reliability 
and productivity for the entire one year period prior to the 
August 21, 2002 receipt of the veteran's claim for increased 
rating.  For these reasons, the Board finds that the criteria 
have been met for an earlier effective date of August 21, 
2001 for a 70 percent disability rating for service-connected 
PTSD.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o). 

As indicated in Hazan, 10 Vet. App. at 522, in this case, the 
Board has determined that the language "within one year from 
such a date" in 38 U.S.C.A. § 5110(b)(2) and similar 
regulatory language in 38 C.F.R. § 3.400(o)(2) do not 
preclude the assignment of an effective date for the 70 
percent increased rating earlier than the date of receipt of 
increased rating claim.  In reaching the conclusion that the 
evidence of record in this case shows that the "earliest" 
date of factually ascertainable increase included the entire 
one year period prior to the date of receipt of the claim for 
increased rating, rather than reading the statutory and 
regulatory requirements as invoking a closed one year period 
based upon when the evidence first showed that entitlement 
arose, the Board has applied the rule of resolving such 
interpretive doubt in the veteran's favor.  See Brown v. 
Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 
462 (1994) ("interpretive doubt is to be resolved in the 
veteran's favor"), as quoted in Hazan at 521.

The Board further finds that such a reading is also most 
consistent with the rule to consider all the evidence of 
record, and that the Board's interpretation of this earlier 
effective date statute and regulation is most consistent with 
the legislative history, which shows Congressional intent 
that these effective date provisions were added in order to 
"permit payment of increased disability compensation 
retroactively to the date the evidence establishes the 
increase in the degree of disability had occurred"; "that the 
regulatory history indicates that the effective date of an 
increased rating pursuant to 38 C.F.R. § 3.400(o)(2) is when 
the evidence establishes that the increase in disability 
occurred, not the date of claim."  VAOPGCPREC 12-98.  This 
case is factually distinguishable from such cases as Harper 
v. Brown, 10 Vet. App. 125 (1997) and VAOPGCPREC 12-98, which 
involved factual entitlement to increase that arose after the 
date of receipt of claim for increased rating.

Because there is no legal basis for entitlement to an 
effective date earlier than August 21, 2001 for the 70 
percent increased rating for service-connected PTSD, the 
veteran's contention for an earlier effective date for the 70 
percent rating for PTSD for any period prior to August 21, 
2001 is without legal merit. 

Earlier Effective Date for Assignment of a TDIU

A claim for a TDIU rating, where service connection has 
previously been established for the underlying condition or 
conditions, shares the essential characteristics of a claim 
for an increased service-connected rating.  Suttman v. Brown, 
5 Vet. App. 127 (1993).  Accordingly, the effective date 
provisions applicable to increased ratings, set out above, 
are generally applicable with respect to the TDIU claim.

To assign the appropriate effective date for a TDIU award, 
the Board must first determine the appropriate date of claim.  
The Board must then determine when it became factually 
ascertainable that an increase in disability occurred, so as 
to support a TDIU.

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities 
resulting from common etiology or a single accident; (3) 
disabilities affecting a single body system, e.g., 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) multiple injuries incurred in action; 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. 
§ 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

Here, the RO's November 2005 assignment of a TDIU effective 
date of August 21, 2002 was based on a determination that the 
evidence showed the veteran was unable work due to PTSD for 
the period beginning August 21, 2002, when he had filed his 
PTSD claim, alleging an inability to maintain employment.  
After a review of all the evidence of record, the Board finds 
that, for the period of TDIU (increased rating) claim 
beginning August 21, 2001 (one year prior to the August 21, 
2002 date of actual receipt of claim for TDIU), it was 
factually ascertainable that the veteran's service-connected 
PTSD rendered him unable to secure or follow a substantially 
gainful occupation.

In this decision, the Board has found that the veteran's 
service-connected PTSD is rated as 70 percent disabling for 
the period beginning August 21, 2001.  Therefore, the 
threshold requirements of 38 C.F.R. § 4.16(a) are met, in 
that the veteran has a service-connected disability rated 
higher than 60 percent from August 21, 2001.

As noted in the prior discussion regarding the veteran's PTSD 
rating, the examinations before and after the one year period 
prior to the veteran's August 21, 2002 date of TDIU 
(increased rating) claim show that the veteran was 
unemployable, and had been so for many years.  Subsequent 
discussions in VA examinations from November 2002 and April 
2005 also note the veteran's chronic unemployment.  The 
opinion of the April 2005 VA examination adds that the 
veteran's unemployment is caused by PTSD-related symptoms 
that include anxiety, paranoia, and hyperactive startle 
reflex.

As with the veteran's claim for increased rating for PTSD 
that is discussed above, the Board resolves any concern over 
the attribution of symptoms between the veteran's service-
connected PTSD and his non-service-connected psychiatric 
disabilities in favor of the veteran.  Upon doing so, the 
Board finds that the evidence for and against the claim is at 
least in relative equipoise on the question of whether, for 
the one year period prior to the August 21, 2002 TDIU claim, 
the evidence showed that the veteran's unemployability is due 
to his PTSD.  The veteran has been unemployable for many 
years, and he was unemployable due to his PTSD.  

Resolving the benefit of doubt in the veteran's favor, it was 
factually ascertainable that as of August 21, 2001, and for 
the entire one year period prior to receipt of the veteran's 
claim for TDIU on August 21, 2002, the veteran's service-
connected PTSD precluded him from securing or following any 
form of substantially gainful 
employment consistent with his education and industrial 
background, and entitlement to TDIU had arisen.  For these 
reasons, the Board finds that the criteria have been met for 
an earlier effective date of August 21, 2001 for a TDIU.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o). 


ORDER

An earlier effective date of August 21, 2001, for the grant 
of a 70 percent disability rating for PTSD, is granted.

An earlier effective date of August 21, 2001, for a TDIU, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


